Citation Nr: 0211599	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to March 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In November 2000, after determining that entitlement to 
recognition of the veteran as a former prisoner of war (POW) 
was not warranted, the Board remanded the case to the RO for 
issuance of a statement of the case as to a previous denial 
of entitlement to service connection for the cause of the 
veteran's death.

In March 2001 the RO issued a statement of the case with 
respect to its previous denial of entitlement to service 
connection for the cause of the veteran's death.  In March 
2001 the claimant submitted a statement which was accepted by 
the RO as a substantive appeal.  The claimant later submitted 
a formal substantive appeal which was received by the RO in 
June 2001.

In March 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The fatal pulmonary tuberculosis (PTB) is not shown by 
competent evidence to have had its inception during the 
veteran's period of recognized guerrilla service.

2.  Active PTB was initially reported several years after his 
period of recognized service; it has not been shown that the 
cause of the veteran's death on the basis of PTB is related 
to service, as the disease was initially found years after 
recognized service.

3.  The veteran is not shown to have had 90 consecutive days 
of active military service based on the service department 
certification of service.

4.  At his death in August 1970, service connection had not 
been established for any disability.


CONCLUSION OF LAW

The cause of the veteran's death, PTB, was not a disability 
incurred in or presumed to have been incurred in service; a 
service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's initial application for VA compensation was in 
1968 for malaria and wounds, dysentery and a swollen upper 
back.  He supported this claim with several affidavits.  

The service department reported in 1968 that USAFFE status 
was not established.  A USAAC Form 632 was included that 
showed recognized guerrilla service from 3 February 1945 to 3 
March 1945. 

A VA examination in June 1968 found moderately advanced 
bilateral PTB of undetermined activity.  He was to be 
reexamined in six months to determine the PTB activity.  On 
the examination it was reported that he had received 
treatment from Dr. MF for PTB from 1958 "From time to 
time".  

The death certificate shows the veteran died in August 1970.  
The certified cause of death was pulmonary insufficiency due 
to far-advanced PTB.  The record from the Veterans Memorial 
Hospital shows the terminal admission from January 1970 to 
the date of death.  The summary noted that his illness 
apparently started 10 years previously as chest and back 
pains and chronic cough, and that he started to consult with 
the hospital in 1967.  The principal diagnosis was PTB, far 
advanced, active.  

The inpatient records were obtained and according to a 
history the veteran claimed that since ten years previously 
he had been having chronic cough, chest and back pains 
"which he did not mind not knowing the nature of his 
illness."  Reportedly it was not until 1967 when his 
condition became worse that he consulted the medical facility 
and that except for on and off chest pain, he was all right 
until a month prior to admission.  Another recorded history 
indicated that the present condition started several years 
prior to admission with off and on cough, chest pain and back 
pain, and that no consultation was made until 1967, when he 
consulted at the hospital outpatient service.  

LFC, MD, submitted an affidavit in 1972 that the veteran had 
been seen in September 1948 complaining of chest and back 
pains and fever, and that he was diagnosed with PTB.  He 
submitted a copy of a chest X-ray and interpretation dated in 
late 1948.  


The appellant supplemented a claim for death compensation in 
1973 with a certificate from the Philippine Veterans 
Administration.  The certificate dated in 1971 reported the 
veteran's name was carried on the approved reconstructed 
guerrilla roster as sergeant of the "San Antonio Sec. ZMD" 
that was recognized from 29 January 1945 to 29 June 1945.  
She wrote in late 1973 that he was a USAFFE member and became 
a prisoner of war (POW) in 1942.  In late 1975 she elaborated 
on this contention with other evidence that included a 
January 1974 certification from the Assistant Adjutant 
General Armed Forces of the Philippines, regarding the 
previously reported military service and an enlistment record 
completed in 1947.  

Her application in 1998 focused on POW status.  The Board 
decision in November 2000 that denied entitlement to former 
POW status for VA purposes considered the evidence that 
included information the appellant provided.  She did not 
appeal that decision.  She asserted a substantive appeal 
filed in July 1999 that PTB was incurred within three years 
of his active service and that he was treated from 1946.  She 
added in June 2001 that he had PTB in 1946 and that the 
veteran stated he got it from the war.  The VMMC inpatient 
records previously mentioned were obtained pursuant to 
development completed as a result of the Board remand.


Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  



In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for active pulmonary 
tuberculosis although not otherwise established as incurred 
in service if manifested to a compensable degree within 3 
years from the date of separation from service provided the 
period of service and rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. §§ 3.307, 3.309.

(a) Active disease.  X-ray evidence alone may be adequate for 
grant of direct service connection for pulmonary 
tuberculosis. When under consideration, all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray. 

Resulting interpretations of service films will be accorded 
the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods. 

(b) Inactive disease. Where the veteran was examined at time 
of entrance into active service but X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in paragraph (a) of this section, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.

(c) Primary lesions. Healed primary type tuberculosis shown 
at the time of entrance into active service will not be taken 
as evidence to rebut direct or presumptive service connection 
for active reinfection type pulmonary tuberculosis.  
38 C.F.R. § 3.370.

Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period. 

(b) Pleurisy with effusion without obvious cause. Pleurisy 
with effusion with evidence of diagnostic studies ruling out 
obvious nontuberculous causes will qualify as active 
tuberculosis. The requirements for presumptive service 
connection will be the same as those for tuberculous 
pleurisy. 

(c) Tuberculous pleurisy and endobronchial tuberculosis. 
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis. Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2). 

(d) Miliary tuberculosis. Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

(a) Service diagnosis. Service department diagnosis of active 
pulmonary tuberculosis will be accepted unless a board of 
medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect. Doubtful cases may be 
referred to the Chief Medical Director in Central Office. 

(b) Department of Veterans Affairs diagnosis. Diagnosis of 
active pulmonary tuberculosis by the medical authorities of 
the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes. Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office. 

(c) Private physician's diagnosis. Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits the Department of Veterans Affairs may accept 
evidence of service submitted by a claimant (or sent directly 
to the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service 
department. A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) The document contains needed information as to length, 
time and character of service; and

(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

(b) Additional requirements for pension claimants. In 
addition to meeting the requirements of paragraph (a) of this 
section, a document submitted to establish a creditable 
period of wartime service for pension entitlement may be 
accepted without verification if the document (or other 
evidence of record) shows:
    (1) Service of 4 months or more; or
    (2) Discharge for disability incurred in line of duty; or
    (3) Ninety days creditable service based on records from 
the service 
department such as hospitalization for 90 days for a line of 
duty 
disability.

(c) Verification from the service department. When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section (and paragraph (b) of this section in pension 
claims), the Department of Veterans Affairs shall request 
verification of service from the service department. However, 
payment of nonservice-connected burial benefits may be 
authorized, if otherwise in order, based upon evidence of 
service which VA relied upon to authorize payment of 
compensation or pension during the veteran's lifetime, 
provided that there is no evidence which would serve to 
create doubt as to the correctness of that service evidence. 
If it appears that a length of service requirement may not be 
met (e.g., the 90 days wartime service requirement to receive 
pension under 38 U.S.C. 1521(j)), the Department of Veterans 
Affairs shall request a complete statement of service to 
determine if there are any periods of active service that are 
required to be excluded under Sec. 3.15.  38 C.F.R. § 3.203.

Regular Philippine Scouts. Service in the Philippine Scouts 
(except that described in paragraph (b) of this section), the 
Insular Force of the Navy, Samoan Native Guard, and Samoan 
Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance. Benefits are payable in dollars.

(b) Other Philippine Scouts. Service of persons enlisted 
under section 14, Pub. L. 190, 79th Congress (Act of October 
6, 1945), is included for compensation and dependency and 
indemnity compensation. Such benefits are payable at a rate 
of $0.50 for each dollar authorized under the law. All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190.

(c) Commonwealth Army of the Philippines. (1) Service is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Service on or after July 1, 1946, is not 
included. Benefits are payable at a rate of $0.50 for each 
dollar authorized under the law.

(2) Unless the record shows examination at time of entrance 
into the Armed Forces of the United States, such persons are 
not entitled to the presumption of soundness. This also 
applies upon reentering the Armed Forces after a period of 
inactive service.

(d) Guerrilla service. (1) Persons who served as guerrillas 
under a commissioned officer of the United States Army, Navy 
or Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included. (See paragraph (c) of this 
section.) Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status. (See 
paragraph (a) of this section.)

(2) The following certifications by the service departments 
will be accepted as establishing guerrilla service: (i) 
Recognized guerrilla service; (ii) Unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army. 
This excludes civilians. A certification of Anti-Japanese 
Activity will not be accepted as establishing guerrilla 
service.

(e) Combined service. Where a veteran who had Commonwealth 
Army or guerrilla service and also had other service, wartime 
or peacetime, in the Armed Forces of the United States, has 
disabilities which are compensable separately on a dollar and 
a $0.50 for each dollar authorized basis, and the 
disabilities are combined under the authority contained in 38 
U.S.C. 1157, the evaluation for which dollars are payable 
will be first considered and the difference between this 
evaluation and the combined evaluation will be the basis for 
computing the amount payable at the rate of $0.50 for each 
dollar authorized.  38 C.F.R. § 3.8.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier. Release from active duty includes:

(1) Leaving one's organization in anticipation of or due to 
the capitulation. (2) Escape from prisoner-of-war status. (3) 
Parole by the Japanese. (4) Beginning of missing-in-action 
status, except where factually shown at that time he was with 
his or her unit or death is presumed to have occurred while 
carried in such status: Provided, however, That where there 
is credible evidence that he was alive after commencement of 
his or her missing-in-action status, the presumption of death 
will not apply for Department of Veterans Affairs purposes. 
(5) Capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
Japanese prior to formal capitulation will be considered 
return to active duty for period of such service.




(b) Active service of a Regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a prisoner-of-war 
status immediately following a period of active duty, or a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer. In 
those cases where following release from active duty as set 
forth in paragraph (a) of this section, the veteran is 
factually found by the Department of Veterans Affairs to have 
been injured or killed by the Japanese because of anti-
Japanese activities or his or her former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for Department of 
Veterans Affairs purposes. Determination shall be based on 
all available evidence, including service department reports, 
and consideration shall be given to the character and length 
of the veteran's former active service in the Armed Forces of 
the United States.

(c) A prisoner-of-war status based upon arrest during general 
zonification will not be sufficient of itself to bring a case 
within the definition of return to military control.

(d) The active service of members of the irregular forces 
guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.9.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).





The appellant indicated that pertinent evidence was available 
after the RO sent her a letter in May 2001 explaining the 
VCAA and assistance it would offer.  The RO also provided a 
thorough presentation of the VCAA in a March 2002 
supplemental statement of the case after it obtained and 
evaluated the medical evidence she identified.  The Board 
finds that this notice and other correspondence of record 
sufficiently informed the appellant of what evidence could be 
obtained by whom and advised her of her responsibilities if 
she wanted such evidence to be obtained by VA.  That the 
section 5103(a) notice requirements were met appeared from a 
fair reading of the documents.  See for example Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board believes that the duty to assist has been satisfied 
through the RO efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records she adequately identified and authorized to release.  
38 U.S.C.A. § 5103A(b); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Board remand or by the VCAA as it pertains to her claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) and Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  





Cause of Death

Initially the Board observes that in order to qualify for VA 
benefits, the claimant must establish veteran's status for 
the party upon whose service the claim is based.  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  In general, a veteran is 
a person who served in the active military, naval, or air 
service.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Findings 
by the U.S. service department as to qualifying service for 
VA benefits are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); 38 C.F.R. § 3.203. 

Service in the active military, naval, or air service 
includes service in the U.S. Armed Forces or, for certain 
purposes, service in the organized military forces of the 
Government of the Commonwealth of the Philippines in the 
service of the U.S. Armed Forces.  38 U.S.C.A. §§ 101(21)(C), 
107; 38 C.F.R. § 3.8.  Philippine veterans are not eligible 
for veterans' benefits unless a United States service 
department documents or certifies their service.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997), cert. denied, 522 
U.S. 958, 118 S. Ct. 386, 139 L. Ed. 2d 301 (1997). 

Here, the appellant asserts, in essence, that the veteran's 
service was greater than reflected in the service department 
certification.  However, because VA is bound by the current 
service department determination that the appellant did not 
have qualifying service for purposes of VA benefits other 
than the period of recognized guerrilla service early in 
1945, the Board must accept the certification of service as 
including only the period of approximately one month in 1945.  
Thus, there is a period of eligibility, albeit a brief one. 

The regulation implementing 38 U.S.C.A. § 1112, which 
determines eligibility for presumed service connection, 
provides that the requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  38 C.F.R. § 
3.307(a)(1).  The validity of the continuous service element 
has been sustained.  Lorenzano v. Brown, 4 Vet. App. 446, 
449-50 (1993).  Thus, the veteran did not meet an essential 
element to benefit from the liberal rules for presumptive 
service connection.  Her argument regarding POW status was 
addressed in the final Board decision on the matter in 
November 2000 and will not be discussed further other than to 
note that PTB is not a disease specific to POWs.  See 
38 C.F.R. § 3.309(c).

The record shows that PTB was initially reported several 
years after the veteran's recognized service, assuming 
without argument that the private report of 1949 is adequate 
to establish the diagnosis.  However, the history contained 
in the VMMC records seems to coincide with onset much later 
and is consistent with the history reported on a VA 
examination in 1968.  In any event the record does not 
contain competent evidence to establish the onset of PTB 
during the period of recognized service.  The appellant's lay 
assertions of PTB in the mid 1940's are not competent 
evidence to establish a medical diagnosis or nexus to service 
of the fatal PTB.  

The veteran is shown to have died from complications of a 
disease for which service connection was not in effect.  In 
view of the information in the death certificate and 
subsequently obtained records of his terminal 
hospitalization, there appears to be no plausible basis to 
dispute this.  The fatal disease process was no doubt 
overwhelming.  However, the fatal disease process linked to 
PTB is not shown initially until several years after the 
veteran's period of recognized service.  Further, it is not 
shown to be related to service on a direct basis, and the 
veteran did not have the required service for consideration 
on a presumptive basis.  

The appellant has not placed VA on notice of the existence of 
competent medical evidence supporting the conclusion that PTB 
was incurred in service.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The value of the death certificate in relating the likely 
cause of death to complications of PTB may not reasonably be 
questioned in view of the information relied upon to complete 
the certificate.  The Board does not doubt the sincerity of 
the appellant's belief that the veteran's death was related 
to a service connected disability.  Unfortunately, the 
appellant, as a lay person, is not competent to offer an 
opinion regarding a matter of medical causation.  Medical 
evidence is required, and such evidence that may reasonably 
be interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  Dr. MF's statement did not 
offer any support for direct service connection. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  
As there is no service-connected disability, there is no need 
to elaborate further on the provisions of 38 C.F.R. 
§ 3.312(c)(3)(4).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

